Citation Nr: 0627995	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina that denied the veteran's claim 
of entitlement to service connection for hepatitis C.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

The evidence does not show that the claimed hepatitis C is 
related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1151, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301, 3.303, 3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
May 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his service-connection claim.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, private post-service medical treatment records, lay 
statements from the veteran's family and former work 
supervisor, the veteran's testimony before Board, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Service connection for hepatitis C

The veteran argues that he is entitled to service connection 
for hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The qualifying disability or death must not be the result of 
the claimant's willful misconduct.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.800 (2005).  "Willful 
misconduct" is an act involving conscious wrongdoing or 
known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
does not per se constitute willful misconduct.  Willful 
misconduct is not determinative unless it is the proximate 
cause of injury, disease or death.  38 C.F.R. § 3.1(n) 
(2005).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 C.F.R. § 3.301 (d) (2005); see also 38 U.S.C.A. § 105(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2005).

After reviewing the record, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
service connection claim for the following reasons.

First, a clear link between the veteran's hepatitis C and his 
period of service has not been shown.  The first hepatitis C 
diagnosis of record is in June of 1997, more than 25 years 
after the veteran's period of service.  The veteran's service 
medical records are negative for any diagnosis or treatment 
of hepatitis C.  On separation examination, no hepatitis 
disorder was noted, and the veteran was noted to have normal 
abdomen and vicera, and normal G-U system.  He was not noted 
to have any tattoos.  The veteran's service medical records 
are also negative for any blood transfusions or surgeries.

The record also reflects that the veteran was an intravenous 
(I.V.) drug user for more than 10 years after his period of 
service.  An August 2001 report from the veteran's private 
physician noted that the veteran had stopped using drugs 17 
years prior, and an October 2004 statement by the veteran's 
brother indicated that the veteran had been drug free for the 
past 20 years.  From these statements it appears that the 
veteran used I.V. drugs from the end of his period of active 
service in 1971 until about 1984.

Second, there is no competent medical evidence of a nexus 
between the claimed hepatitis C and service.  To the extent 
that the veteran's hepatitis C infection might have been 
incurred in service, the evidence shows that any such 
incurrence was probably the result of the veteran's in-
service I.V. drug use.  According to the veteran's own 
testimony before the Board in July 2006, the veteran believes 
that he contracted hepatitis C by doing drugs with another 
soldier who was positive for hepatitis B.  Also, the 
veteran's service medical records are positive for a report 
of I.V. heroin use by the veteran in August 1971.  
Furthermore, October 2004 lay statements from the veteran's 
family asserted that the veteran began to use drugs during 
his period of service.

The Board notes that during the veteran's July 2006 hearing 
he testified that he was exposed to a number of risks in 
service for hepatitis C infection besides I.V. drugs.  He 
testified that as a food inspections specialist, his duties 
included contact with sharp instruments such as knives 
needles and food processors.  He also stated that he was 
required to give shots to dogs which brought him into contact 
with hypodermic needles, that he had a colonoscopy, that he 
played contact sports, and that he was inoculated with a jet 
gun.

However, in light of the evidence regarding the veteran's 
history of I.V. drug use dating back to his period of service 
and lasting until many years after his service, and, more 
importantly, in light of the lack of evidence linking the 
veteran's hepatitis C to his service in any other way, the 
Board finds that a preponderance of the evidence weighs 
against the veteran's claim of service connection for 
hepatitis C.  Accordingly, the veteran's service connection 
claim must be denied.


In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


